Exhibit 10.4

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (this "Agreement") is executed as of June 22,
2007 for effectiveness as of June 1, 2007, by and between Cyber Digital, Inc., a
New York corporation (the "Company"), and Laurus Master Fund, Ltd. (the
"Purchaser").

This Agreement is made pursuant to the Securities Purchase Agreement, dated as
of the date hereof, by and between the Purchaser and the Company (as amended,
modified or supplemented from time to time, the "Purchase Agreement"), and
pursuant to the Note referred to therein.

The Company and the Purchaser hereby agree as follows:

    Definitions. Capitalized terms used and not otherwise defined herein that
    are defined in the Purchase Agreement shall have the meanings given such
    terms in the Purchase Agreement. As used in this Agreement, the following
    terms shall have the following meanings:
    
    
    
    "Commission" means the Securities and Exchange Commission.
    
    "Common Stock" means shares of the Company's common stock, par value
    $0.0066667 per share.
    
    "Effectiveness Date" means (i) with respect to the initial Registration
    Statement required to be filed hereunder, a date no later than one hundred
    eighty (180) days following the date hereof and (ii) with respect to each
    additional Registration Statement required to be filed hereunder, a date no
    later than thirty (30) days following the applicable Filing Date.
    
    "Effectiveness Period" has the meaning set forth in Section 2(a).
    
    "Exchange Act" means the Securities Exchange Act of 1934, as amended, and
    any successor statute.
    
    "Filing Date" means, with respect to (i) the Registration Statement required
    to be filed hereunder in respect of the shares of Common Stock issuable upon
    conversion of the Note, a date no later than ninety (90) days following the
    date hereof and (ii) the shares of Common Stock issuable to the Holder as a
    result of adjustments to the Fixed Conversion Price made pursuant to the
    Note or otherwise, thirty (30) days after the occurrence such event or the
    date of the adjustment of the Fixed Conversion Price.
    
    "Holder" or "Holders" means the Purchaser or any of its affiliates or
    transferees to the extent any of them hold Registrable Securities, other
    than those purchasing Registrable Securities in a market transaction.
    
    "Indemnified Party" has the meaning set forth in Section 5(c).
    
    "Indemnifying Party" has the meaning set forth in Section 5(c).
    
    "Note" has the meaning set forth in the Purchase Agreement.
    
    "Proceeding" means an action, claim, suit, investigation or proceeding
    (including, without limitation, an investigation or partial proceeding, such
    as a deposition), whether commenced or threatened.
    
    "Prospectus" means the prospectus included in the Registration Statement
    (including, without limitation, a prospectus that includes any information
    previously omitted from a prospectus filed as part of an effective
    registration statement in reliance upon Rule 430A promulgated under the
    Securities Act), as amended or supplemented by any prospectus supplement,
    with respect to the terms of the offering of any portion of the Registrable
    Securities covered by the Registration Statement, and all other amendments
    and supplements to the Prospectus, including post-effective amendments, and
    all material incorporated by reference or deemed to be incorporated by
    reference in such Prospectus.
    
    "Purchase Agreement" has the meaning given to such term in the Preamble
    hereto.
    
    "Registrable Securities" means the shares of Common Stock issued upon the
    conversion of the Note.
    
    "Registration Statement" means each registration statement required to be
    filed hereunder, including the Prospectus therein, amendments and
    supplements to such registration statement or Prospectus, including pre- and
    post-effective amendments, all exhibits thereto, and all material
    incorporated by reference or deemed to be incorporated by reference in such
    registration statement.
    
    "Rule 144" means Rule 144 promulgated by the Commission pursuant to the
    Securities Act, as such Rule may be amended from time to time, or any
    similar rule or regulation hereafter adopted by the Commission having
    substantially the same effect as such Rule.
    
    "Rule 415" means Rule 415 promulgated by the Commission pursuant to the
    Securities Act, as such Rule may be amended from time to time, or any
    similar rule or regulation hereafter adopted by the Commission having
    substantially the same effect as such Rule.
    
    "Securities Act" means the Securities Act of 1933, as amended, and any
    successor statute.
    
    "Trading Market" means any of the NASD Over The Counter Bulletin Board,
    NASDAQ Capital Market, the NASDAQ National Markets System, the American
    Stock Exchange or the New York Stock Exchange.
    
    
    
    Registration.
    
    
    
    On or prior to the Filing Date the Company shall prepare and file with the
    Commission a Registration Statement covering the Registrable Securities for
    a selling stockholder resale offering to be made on a continuous basis
    pursuant to Rule 415. The Registration Statement shall be on Form S-3
    (except if the Company is not then eligible to register for resale the
    Registrable Securities on Form S-3, in which case such registration shall be
    on another appropriate form in accordance herewith). The Company shall cause
    each Registration Statement to become effective and remain effective as
    provided herein. The Company shall use its reasonable best efforts to cause
    each Registration Statement to be declared effective under the Securities
    Act as promptly as possible after the filing thereof, but in any event no
    later than the Effectiveness Date. The Company shall use its reasonable
    commercial efforts to keep each Registration Statement continuously
    effective under the Securities Act until the date which is the earlier date
    of when (i) all Registrable Securities have been sold or (ii) all
    Registrable Securities covered by such Registration Statement may be sold
    immediately without registration under the Securities Act and without volume
    restrictions pursuant to Rule 144(k), as determined by the counsel to the
    Company pursuant to a written opinion letter to such effect, addressed and
    acceptable to the Company's transfer agent and the affected Holders (the
    "Effectiveness Period").
    
    
    
    
    
    If: (i) the Registration Statement is not filed on or prior to the Filing
    Date; (ii) the Registration Statement is not declared effective by the
    Commission by the Effectiveness Date; (iii) after the Registration Statement
    is filed with and declared effective by the Commission, the Registration
    Statement ceases to be effective (by suspension or otherwise) as to all
    Registrable Securities to which it is required to relate at any time prior
    to the expiration of the Effectiveness Period (without being succeeded
    immediately by an additional registration statement filed and declared
    effective) for a period of time which shall exceed 30 days in the aggregate
    per year or more than 20 consecutive calendar days (defined as a period of
    365 days commencing on the date the Registration Statement is declared
    effective); or (iv) the Common Stock is not listed or quoted, or is
    suspended from trading on any Trading Market for a period of five (5)
    consecutive Trading Days (provided the Company shall not have been able to
    cure such trading suspension within 30 days of the notice thereof or list
    the Common Stock on another Trading Market); (any such failure or breach
    being referred to as an "Event," and for purposes of clause (i) or (ii) the
    date on which such Event occurs, or for purposes of clause (iii) the date
    which such 30 day or 20 consecutive day period (as the case may be) is
    exceeded, or for purposes of clause (iv) the date on which such three (3)
    Trading Day period is exceeded, being referred to as "Event Date"), then
    until the applicable Event is cured, the Company shall pay to the Holders an
    amount in cash, as liquidated damages and not as a penalty, equal to 1.0%
    for each thirty (30) day period (prorated for partial periods) on a daily
    basis of the original principal amount of the Note; provided, that, in no
    event shall the Company pay more than 15.0% of the original principal amount
    of the Note in the aggregate to the Holders as liquidated damages pursuant
    to the foregoing. While such Event continues, such liquidated damages shall
    be paid not less often than each thirty (30) days. Any unpaid liquidated
    damages as of the date when an Event has been cured by the Company shall be
    paid within three (3) business days following the date on which such Event
    has been cured by the Company.
    
    
    
    
    
    Within three business days of the Effectiveness Date, the Company shall
    cause its counsel to issue a blanket opinion substantially in the form
    attached hereto as Exhibit A, to the transfer agent stating that the shares
    are subject to an effective registration statement and can be reissued free
    of restrictive legend upon notice of a sale by the Purchaser and
    confirmation by the Purchaser that it has complied with the prospectus
    delivery requirements, provided that the Company has not advised the
    transfer agent orally or in writing that the opinion has been withdrawn.
    Copies of the blanket opinion required by this Section 2(c) shall be
    delivered to the Purchaser within the time frame set forth above.
    
    

    

 1. Registration Procedures. If and whenever the Company is required by the
    provisions hereof to effect the registration of any Registrable Securities
    under the Securities Act, the Company will, as expeditiously as possible:
    
    
    
    prepare and file with the Commission a Registration Statement with respect
    to such Registrable Securities, respond as promptly as possible to any
    comments received from the Commission, and use its reasonable best efforts
    to cause the Registration Statement to become and remain effective for the
    Effectiveness Period with respect thereto, and promptly provide to the
    Purchaser copies of all filings and Commission letters of comment relating
    thereto;
    
    
    
    
    
    prepare and file with the Commission such amendments and supplements to the
    Registration Statement and the Prospectus used in connection therewith as
    may be necessary to comply with the provisions of the Securities Act with
    respect to the disposition of all Registrable Securities covered by such
    Registration Statement and to keep such Registration Statement effective
    until the expiration of the Effectiveness Period applicable to such
    Registration Statement;
    
    
    
    
    
    furnish to the Purchaser such number of copies of the Registration Statement
    and the Prospectus included therein (including each preliminary Prospectus)
    as the Purchaser reasonably may request to facilitate the public sale or
    disposition of the Registrable Securities covered by the Registration
    Statement;
    
    
    
    
    
    use its reasonable best efforts to register or qualify the Purchaser's
    Registrable Securities covered by such Registration Statement under the
    securities or "blue sky" laws of such jurisdictions within the United States
    as the Purchaser may reasonably request, provided, however, that the Company
    shall not for any such purpose be required to qualify generally to transact
    business as a foreign corporation in any jurisdiction where it is not so
    qualified or to consent to general service of process in any such
    jurisdiction;
    
    
    
    
    
    list the Registrable Securities covered by such Registration Statement with
    any securities exchange on which the Common Stock of the Company is then
    listed;
    
    
    
    
    
    immediately notify the Purchaser at any time when a Prospectus relating
    thereto is required to be delivered under the Securities Act, of the
    happening of any event of which the Company has knowledge as a result of
    which the Prospectus contained in such Registration Statement, as then in
    effect, includes an untrue statement of a material fact or omits to state a
    material fact required to be stated therein or necessary to make the
    statements therein not misleading in light of the circumstances then
    existing; and
    
    
    
    
    
    make available for inspection by the Purchaser and any attorney, accountant
    or other agent retained by the Purchaser, all publicly available,
    non-confidential financial and other records, pertinent corporate documents
    and properties of the Company, and cause the Company's officers, directors
    and employees to supply all publicly available, non-confidential information
    reasonably requested by the attorney, accountant or agent of the Purchaser.
    
    
    
    

 2. Registration Expenses. All expenses relating to the Company's compliance
    with Sections 2 and 3 hereof, including, without limitation, all
    registration and filing fees, printing expenses, fees and disbursements of
    counsel and independent public accountants for the Company, fees and
    expenses (including reasonable counsel fees) incurred in connection with
    complying with state securities or "blue sky" laws, fees of the NASD,
    transfer taxes, fees of transfer agents and registrars, fees of, and
    disbursements incurred by, one counsel for the Holders, are called
    "Registration Expenses". All selling commissions applicable to the sale of
    Registrable Securities, including any fees and disbursements of any special
    counsel to the Holders beyond those included in Registration Expenses, are
    called "Selling Expenses." The Company shall only be responsible for all
    Registration Expenses.
    
    
    
    

 3. Indemnification.
    
    
    
    In the event of a registration of any Registrable Securities under the
    Securities Act pursuant to this Agreement, the Company will indemnify and
    hold harmless the Purchaser, and its officers, directors and each other
    person, if any, who controls the Purchaser within the meaning of the
    Securities Act, against any losses, claims, damages or liabilities, joint or
    several, to which the Purchaser, or such persons may become subject under
    the Securities Act or otherwise, insofar as such losses, claims, damages or
    liabilities (or actions in respect thereof) arise out of or are based upon
    any untrue statement or alleged untrue statement of any material fact
    contained in any Registration Statement under which such Registrable
    Securities were registered under the Securities Act pursuant to this
    Agreement, any preliminary Prospectus or final Prospectus contained therein,
    or any amendment or supplement thereof, or arise out of or are based upon
    the omission or alleged omission to state therein a material fact required
    to be stated therein or necessary to make the statements therein not
    misleading, and will reimburse the Purchaser, and each such person for any
    reasonable legal or other expenses incurred by them in connection with
    investigating or defending any such loss, claim, damage, liability or
    action; provided, however, that the Company will not be liable in any such
    case if and to the extent that any such loss, claim, damage or liability
    arises out of or is based upon an untrue statement or alleged untrue
    statement or omission or alleged omission so made in conformity with
    information furnished by or on behalf of the Purchaser or any such person in
    writing specifically for use in any such document.
    
    
    
    
    
    In the event of a registration of the Registrable Securities under the
    Securities Act pursuant to this Agreement, the Purchaser will indemnify and
    hold harmless the Company, and its officers, directors and each other
    person, if any, who controls the Company within the meaning of the
    Securities Act, against all losses, claims, damages or liabilities, joint or
    several, to which the Company or such persons may become subject under the
    Securities Act or otherwise, insofar as such losses, claims, damages or
    liabilities (or actions in respect thereof) arise out of or are based upon
    any untrue statement or alleged untrue statement of any material fact which
    was furnished in writing by the Purchaser to the Company expressly for use
    in (and such information is contained in) the Registration Statement under
    which such Registrable Securities were registered under the Securities Act
    pursuant to this Agreement, any preliminary Prospectus or final Prospectus
    contained therein, or any amendment or supplement thereof, or arise out of
    or are based upon the omission or alleged omission to state therein a
    material fact required to be stated therein or necessary to make the
    statements therein not misleading, and will reimburse the Company and each
    such person for any reasonable legal or other expenses incurred by them in
    connection with investigating or defending any such loss, claim, damage,
    liability or action, provided, however, that the Purchaser will be liable in
    any such case if and only to the extent that any such loss, claim, damage or
    liability arises out of or is based upon an untrue statement or alleged
    untrue statement or omission or alleged omission so made in conformity with
    information furnished in writing to the Company by or on behalf of the
    Purchaser specifically for use in any such document. Notwithstanding the
    provisions of this paragraph, the Purchaser shall not be required to
    indemnify any person or entity in excess of the amount of the aggregate net
    proceeds received by the Purchaser in respect of Registrable Securities in
    connection with any such registration under the Securities Act.
    
    
    
    
    
    Promptly after receipt by a party entitled to claim indemnification
    hereunder (an "Indemnified Party") of notice of the commencement of any
    action, such Indemnified Party shall, if a claim for indemnification in
    respect thereof is to be made against a party hereto obligated to indemnify
    such Indemnified Party (an "Indemnifying Party"), notify the Indemnifying
    Party in writing thereof, but the omission so to notify the Indemnifying
    Party shall not relieve it from any liability which it may have to such
    Indemnified Party other than under this Section 5(c) and shall only relieve
    it from any liability which it may have to such Indemnified Party under this
    Section 5(c) if and to the extent the Indemnifying Party is prejudiced by
    such omission. In case any such action shall be brought against any
    Indemnified Party and it shall notify the Indemnifying Party of the
    commencement thereof, the Indemnifying Party shall be entitled to
    participate in and, to the extent it shall wish, to assume and undertake the
    defense thereof with counsel reasonably satisfactory to such Indemnified
    Party, and, after notice from the Indemnifying Party to such Indemnified
    Party of its election so to assume and undertake the defense thereof, the
    Indemnifying Party shall not be liable to such Indemnified Party under this
    Section 5(c) for any legal expenses subsequently incurred by such
    Indemnified Party in connection with the defense thereof; if the Indemnified
    Party retains its own counsel, then the Indemnified Party shall pay all
    reasonable fees, costs and expenses of such counsel, provided, however,
    that, if the defendants in any such action include both the Indemnified
    Party and the Indemnifying Party and the Indemnified Party shall have
    reasonably concluded that there may be reasonable defenses available to it
    which are different from or additional to those available to the
    Indemnifying Party or if the interests of the Indemnified Party reasonably
    may be deemed to conflict with the interests of the Indemnifying Party, the
    Indemnified Party shall have the right to select one separate counsel and to
    assume such legal defenses and otherwise to participate in the defense of
    such action, with the reasonable expenses and fees of such separate counsel
    and other expenses related to such participation to be reimbursed by the
    Indemnifying Party as incurred.
    
    
    
    
    
    In order to provide for just and equitable contribution in the event of
    joint liability under the Securities Act in any case in which either (i) the
    Purchaser, or any officer, director or controlling person of the Purchaser,
    makes a claim for indemnification pursuant to this Section 5 but it is
    judicially determined (by the entry of a final judgment or decree by a court
    of competent jurisdiction and the expiration of time to appeal or the denial
    of the last right of appeal) that such indemnification may not be enforced
    in such case notwithstanding the fact that this Section 5 provides for
    indemnification in such case, or (ii) contribution under the Securities Act
    may be required on the part of the Purchaser or such officer, director or
    controlling person of the Purchaser in circumstances for which
    indemnification is provided under this Section 5; then, and in each such
    case, the Company and the Purchaser will contribute to the aggregate losses,
    claims, damages or liabilities to which they may be subject (after
    contribution from others) in such proportion so that the Purchaser is
    responsible only for the portion represented by the percentage that the
    public offering price of its securities offered by the Registration
    Statement bears to the public offering price of all securities offered by
    such Registration Statement, provided, however, that, in any such case, (A)
    the Purchaser will not be required to contribute any amount in excess of the
    public offering price of all such securities offered by it pursuant to such
    Registration Statement; and (B) no person or entity guilty of fraudulent
    misrepresentation (within the meaning of Section 10(f) of the Act) will be
    entitled to contribution from any person or entity who was not guilty of
    such fraudulent misrepresentation.
    
    
    
    

 4. Representations and Warranties.
    
    
    
    The Common Stock is registered pursuant to Section 12(b) or 12(g) of the
    Exchange Act and, except with respect to certain matters which the Company
    has disclosed to the Purchaser on Schedule 4.21 to the Purchase Agreement,
    the Company has timely filed all proxy statements, reports, schedules,
    forms, statements and other documents required to be filed by it under the
    Exchange Act. The Company has filed its Annual Report on Form 10-KSB for its
    fiscal year ended March 31, 2006 (the "SEC Reports"). Each SEC Report was,
    at the time of its filing, in substantial compliance with the requirements
    of its respective form and none of the SEC Reports, nor the financial
    statements (and the notes thereto) included in the SEC Reports, as of their
    respective filing dates, contained any untrue statement of a material fact
    or omitted to state a material fact required to be stated therein or
    necessary to make the statements therein, in light of the circumstances
    under which they were made, not misleading. The financial statements of the
    Company included in the SEC Reports comply as to form in all material
    respects with applicable accounting requirements and the published rules and
    regulations of the Commission or other applicable rules and regulations with
    respect thereto. Such financial statements have been prepared in accordance
    with generally accepted accounting principles in the United States ("GAAP")
    applied on a consistent basis during the periods involved (except (i) as may
    be otherwise indicated in such financial statements or the notes thereto or
    (ii) in the case of unaudited interim statements, to the extent they may not
    include footnotes or may be condensed and may be subject to normal year-end
    adjustments) and fairly present in all material respects the financial
    condition, the results of operations and the cash flows of the Company and
    its subsidiaries, on a consolidated basis, as of, and for, the periods
    presented in each such SEC Report.
    
    
    
    
    
    The Common Stock is listed or quoted, as applicable, for trading on the
    NASDAQ Over The Counter Bulletin Board and satisfies all material
    requirements for the continuation of such listing or quotation, as
    applicable, and the Company shall do all things necessary for the
    continuation of such listing or quotation, as applicable. The Company has
    not received any notice that its Common Stock will be delisted from or no
    longer be quoted on, as applicable, the NASDAQ Over The Counter Bulletin
    Board (except for prior notices which have been fully remedied) or that the
    Common Stock does not meet all material requirements for the continuation of
    such listing or quotation, as applicable.
    
    
    
    
    
    Neither the Company, nor any of its affiliates, nor any person acting on its
    or their behalf, has directly or indirectly made any offers or sales of any
    security or solicited any offers to buy any security under circumstances
    that would cause the offering of the Securities pursuant to the Purchase
    Agreement to be integrated with prior offerings by the Company for purposes
    of the Securities Act which would prevent the Company from selling the
    Common Stock pursuant to Rule 506 under the Securities Act, or any
    applicable exchange-related stockholder approval provisions, nor will the
    Company or any of its affiliates or subsidiaries take any action or steps
    that would cause the offering of the Securities to be integrated with other
    offerings.
    
    
    
    
    
    The Note and the shares of Common Stock which the Purchaser may acquire
    pursuant to the Note are all restricted securities under the Securities Act
    as of the date of this Agreement. The Company will not issue any stop
    transfer order or other order impeding the sale and delivery of any of the
    Registrable Securities at such time as such Registrable Securities are
    registered for public sale or an exemption from registration is available,
    except as required by federal or state securities laws.
    
    
    
    
    
    The Company understands the nature of the Registrable Securities issuable
    upon the conversion of the Note and recognizes that the issuance of such
    Registrable Securities may have a potential dilutive effect. The Company
    specifically acknowledges that its obligation to issue the Registrable
    Securities is binding upon the Company and enforceable regardless of the
    dilution such issuance may have on the ownership interests of other
    shareholders of the Company.
    
    
    
    
    
    Except for agreements made in the ordinary course of business, there is no
    agreement that has not been filed with the Commission as an exhibit to a
    registration statement or to a form required to be filed by the Company
    under the Exchange Act, the breach of which could reasonably be expected to
    have a material adverse effect on the Company, on a stand alone basis and/or
    the Company and its subsidiaries on a consolidated basis, or would prohibit
    or otherwise interfere with the ability of the Company to enter into and
    perform any of its obligations under this Agreement in any material respect.
    
    
    
    
    
    The Company will at all times have authorized and reserved a sufficient
    number of shares of Common Stock for the full conversion of the Note.
    
    
    
    (h) The Company shall provide written notice to each Holder of (i) the
    occurrence of each Discontinuation Event (as defined below) and (ii) the
    declaration of effectiveness by the SEC of each Registration Statement
    required to be filed hereunder, in each case within one (1) business day of
    the date of each such occurrence and/or declaration.
    
    

 5. Miscellaneous.
    
    
    
       Remedies. In the event of a breach by the Company or by a Holder, of any
       of their respective obligations under this Agreement, each Holder or the
       Company, as the case may be, in addition to being entitled to exercise
       all rights granted by law and under this Agreement, including recovery of
       damages, will be entitled to specific performance of its rights under
       this Agreement.
       
       
       
       
       
       No Piggyback on Registrations. Except as and to the extent specified in
       Schedule 7(b) hereto, neither the Company nor any of its security holders
       (other than the Holders in such capacity pursuant hereto) may include
       securities of the Company in any Registration Statement other than the
       Registrable Securities, and the Company shall not after the date hereof
       enter into any agreement providing any such right for inclusion of shares
       in the Registration Statement to any of its security holders. Except as
       and to the extent specified in Schedule 7(b) hereto, the Company has not
       previously entered into any agreement granting any registration rights
       with respect to any of its securities to any person or entity that have
       not been fully satisfied.
       
       
       
       
       
       Compliance. Each Holder covenants and agrees that it will comply with the
       prospectus delivery requirements of the Securities Act as applicable to
       it in connection with sales of Registrable Securities pursuant to the
       Registration Statement.
       
       
       
       
       
       Discontinued Disposition. Each Holder agrees by its acquisition of such
       Registrable Securities that, upon receipt of a notice from the Company of
       the occurrence of a Discontinuation Event (as defined below), such Holder
       will forthwith discontinue disposition of such Registrable Securities
       under the applicable Registration Statement until such Holder's receipt
       of the copies of the supplemented Prospectus and/or amended Registration
       Statement or until it is advised in writing (the "Advice") by the Company
       that the use of the applicable Prospectus may be resumed, and, in either
       case, has received copies of any additional or supplemental filings that
       are incorporated or deemed to be incorporated by reference in such
       Prospectus or Registration Statement. The Company may provide appropriate
       stop orders to enforce the provisions of this paragraph. For purposes of
       this Agreement, a "Discontinuation Event" shall mean (i) when the
       Commission notifies the Company whether there will be a "review" of such
       Registration Statement and whenever the Commission comments in writing on
       such Registration Statement (the Company shall provide true and complete
       copies thereof and all written responses thereto to each of the Holders);
       (ii) any request by the Commission or any other Federal or state
       governmental authority for amendments or supplements to such Registration
       Statement or Prospectus or for additional information; (iii) the issuance
       by the Commission of any stop order suspending the effectiveness of such
       Registration Statement covering any or all of the Registrable Securities
       or the initiation of any Proceedings for that purpose; (iv) the receipt
       by the Company of any notification with respect to the suspension of the
       qualification or exemption from qualification of any of the Registrable
       Securities for sale in any jurisdiction, or the initiation or threatening
       of any Proceeding for such purpose; and/or (v) the occurrence of any
       event or passage of time that makes the financial statements included in
       such Registration Statement ineligible for inclusion therein or any
       statement made in such Registration Statement or Prospectus or any
       document incorporated or deemed to be incorporated therein by reference
       untrue in any material respect or that requires any revisions to such
       Registration Statement, Prospectus or other documents so that, in the
       case of such Registration Statement or Prospectus, as the case may be, it
       will not contain any untrue statement of a material fact or omit to state
       any material fact required to be stated therein or necessary to make the
       statements therein, in light of the circumstances under which they were
       made, not misleading.
       
       
       
       
       
       Piggy-Back Registrations. If at any time after the date hereof there is
       not an effective Registration Statement covering all of the Registrable
       Securities required to be covered hereunder and the Company shall
       determine to prepare and file with the Commission a registration
       statement relating to an offering for its own account or the account of
       others under the Securities Act of any of its equity securities, other
       than on Form S-4 or Form S-8 (each as promulgated under the Securities
       Act) or their then equivalents relating to equity securities to be issued
       solely in connection with any acquisition of any entity or business or
       equity securities issuable in connection with stock option or other
       employee benefit plans, then the Company shall send to each Holder
       written notice of such determination and, if within fifteen (15) days
       after receipt of such notice, any such Holder shall so request in
       writing, the Company shall include in such registration statement all or
       any part of such Registrable Securities such Holder requests to be
       registered to the extent the Company may do so without violating
       registration rights of others which exist as of the date of this
       Agreement, subject to customary underwriter cutbacks applicable to all
       holders of registration rights and subject to obtaining any required
       consent of any selling stockholder(s) to such inclusion under such
       registration statement.
       
       
       
       
       
       Amendments and Waivers. The provisions of this Agreement, including the
       provisions of this sentence, may not be amended, modified or
       supplemented, and waivers or consents to departures from the provisions
       hereof may not be given, unless the same shall be in writing and signed
       by the Company and the Holders of the then outstanding Registrable
       Securities. Notwithstanding the foregoing, a waiver or consent to depart
       from the provisions hereof with respect to a matter that relates
       exclusively to the rights of certain Holders and that does not directly
       or indirectly affect the rights of other Holders may be given by Holders
       of at least a majority of the Registrable Securities to which such waiver
       or consent relates; provided, however, that the provisions of this
       sentence may not be amended, modified, or supplemented except in
       accordance with the provisions of the immediately preceding sentence.
       
       
       
       
       
       Notices. Any notice or request hereunder may be given to the Company or
       the Purchaser at the respective addresses set forth below or as may
       hereafter be specified in a notice designated as a change of address
       under this Section 7(g). Any notice or request hereunder shall be given
       by registered or certified mail, return receipt requested, hand delivery,
       overnight mail, Federal Express or other national overnight next day
       carrier (collectively, "Courier") or telecopy (confirmed by mail).
       Notices and requests shall be, in the case of those by hand delivery,
       deemed to have been given when delivered to any party to whom it is
       addressed, in the case of those by mail or overnight mail, deemed to have
       been given three (3) business days after the date when deposited in the
       mail or with the overnight mail carrier, in the case of a Courier, the
       next business day following timely delivery of the package with the
       Courier, and, in the case of a telecopy, when confirmed. The address for
       such notices and communications shall be as follows:
       
       
       
       If to the Company:
       
       Cyber Digital, Inc.
       400 Oser Avenue, Suite 1650
       Hauppauge, New York 11788
       Attention: Chief Executive Officer
       Facsimile: 631-231-1446
       
       with a copy to:
       
       Kramer Levin Naftalis & Frankel LLP
       1177 Avenue of the Americas
       New York, New York 10036
       Attention: Scott Rosenblum, Esq.
       Facsimile: 212-715-8000
    
       If to a Purchaser:
    
       To the address set forth under such Purchaser name on the signature pages
       hereto.
    
       
    
       If to any other Person who is
       
       then the registered Holder:
    
       To the address of such Holder as it appears in the stock transfer books
       of the Company
       ,
    
       
    
       or such other address as may be designated in writing hereafter in
       accordance with this Section 7(g) by such Person.
    
       
    
    a. Successors and Assigns. This Agreement shall inure to the benefit of and
       be binding upon the successors and permitted assigns of each of the
       parties and shall inure to the benefit of each Holder. The Company may
       not assign its rights or obligations hereunder without the prior written
       consent of each Holder. Each Holder may assign their respective rights
       hereunder in the manner and to the persons and entities as permitted
       under the Note and the Purchase Agreement.
       
       
       
       
    
    b. Execution and Counterparts. This Agreement may be executed in any number
       of counterparts, each of which when so executed shall be deemed to be an
       original and, all of which taken together shall constitute one and the
       same agreement. In the event that any signature is delivered by facsimile
       transmission, such signature shall create a valid binding obligation of
       the party executing (or on whose behalf such signature is executed) the
       same with the same force and effect as if such facsimile signature were
       the original thereof.
       
       
       
       
    
    c. Governing Law, Jurisdiction and Waiver of Jury Trial. THIS AGREEMENT
       SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE
       LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED
       IN SUCH STATE, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW. The
       Company hereby consents and agrees that the state or federal courts
       located in the County of New York, State of New York shall have exclusion
       jurisdiction to hear and determine any Proceeding between the Company, on
       the one hand, and the Purchaser, on the other hand, pertaining to this
       Agreement or to any matter arising out of or related to this Agreement;
       provided, that the Purchaser and the Company acknowledge that any appeals
       from those courts may have to be heard by a court located outside of the
       County of New York, State of New York, and further provided, that nothing
       in this Agreement shall be deemed or operate to preclude the Purchaser
       from bringing a Proceeding in any other jurisdiction to collect the
       obligations, to realize on the Collateral or any other security for the
       obligations, or to enforce a judgment or other court order in favor of
       the Purchaser. The Company expressly submits and consents in advance to
       such jurisdiction in any Proceeding commenced in any such court, and the
       Company hereby waives any objection which it may have based upon lack of
       personal jurisdiction, improper venue or forum non conveniens. The
       Company hereby waives personal service of the summons, complaint and
       other process issued in any such Proceeding and agrees that service of
       such summons, complaint and other process may be made by registered or
       certified mail addressed to the Company at the address set forth in
       Section 7(g) and that service so made shall be deemed completed upon the
       earlier of the Company's actual receipt thereof or three (3) days after
       deposit in the U.S. mails, proper postage prepaid. The parties hereto
       desire that their disputes be resolved by a judge applying such
       applicable laws. Therefore, to achieve the best combination of the
       benefits of the judicial system and of arbitration, the parties hereto
       waive all rights to trial by jury in any Proceeding brought to resolve
       any dispute, whether arising in contract, tort, or otherwise between the
       Purchaser and/or the Company arising out of, connected with, related or
       incidental to the relationship established between then in connection
       with this Agreement. If either party hereto shall commence a Proceeding
       to enforce any provisions of this Agreement, the Purchase Agreement or
       any other Related Agreement, then the prevailing party in such Proceeding
       shall be reimbursed by the other party for its reasonable attorneys' fees
       and other costs and expenses incurred with the investigation, preparation
       and prosecution of such Proceeding.
       
       
       
       
    
    d. Cumulative Remedies. The remedies provided herein are cumulative and not
       exclusive of any remedies provided by law.
       
       
       
       
    
    e. Severability. If any term, provision, covenant or restriction of this
       Agreement is held by a court of competent jurisdiction to be invalid,
       illegal, void or unenforceable, the remainder of the terms, provisions,
       covenants and restrictions set forth herein shall remain in full force
       and effect and shall in no way be affected, impaired or invalidated, and
       the parties hereto shall use their reasonable efforts to find and employ
       an alternative means to achieve the same or substantially the same result
       as that contemplated by such term, provision, covenant or restriction. It
       is hereby stipulated and declared to be the intention of the parties that
       they would have executed the remaining terms, provisions, covenants and
       restrictions without including any of such that may be hereafter declared
       invalid, illegal, void or unenforceable.
       
       
       
       
    
    f. Headings. The headings in this Agreement are for convenience of reference
       only and shall not limit or otherwise affect the meaning hereof.
       
       

[Balance of page intentionally left blank;
signature page follows]



IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.



CYBER DIGITAL, INC.

LAURUS MASTER FUND, LTD.

       

By: /s/ J.C. Chatpar

By: /s/ Eugene Grin

Name: J.C. Chatpar

Name: Eugene Grin

Title: CEO

Title: Director

     

Address for Notices:



     

Laurus Master Fund, Ltd.


c/o M&C Corporate Services Limited
P.O. Box 309 GT
Ugland House
George Town
South Church Street
Grand Cayman, Cayman Islands
Facsimile: 345-949-8080



     

with copy to:

Laurus Capital Management, LLC

335 Madison Avenue, 10th Floor

New York, NY 10017

Attention: Portfolio Services

Facsimile: 212-581-5037

   

